Name: Commission Regulation (EC) No 632/1999 of 24 March 1999 amending Regulation (EC) No 220/1999 determining the extent to which applications lodged in January 1999 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities25. 3. 1999 L 80/11 COMMISSION REGULATION (EC) No 632/1999 of 24 March 1999 amending Regulation (EC) No 220/1999 determining the extent to which applica- tions lodged in January 1999 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Commission Regu- lation (EC) No 1516/96 (2), Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (3), as last amended by Commis- sion Regulation (EC) No 2916/95 (4), Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Regu- lation (EEC) No 2916/95, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT Article XXIV.6 negotiations (6), Having regard to Commission Regulation (EC) No 1474/ 95 of 28 June 1995 opening and providing for the admin- istration of the tariff quotas in the egg sector and for egg albumin (7), as last amended by Regulation (EC) No 1371/ 98 (8), and in particular Article 5(5) thereof, Having regard to Commission Regulation (EC) No 1251/ 96 of 28 June 1996 opening and providing for the admin- istration of tariff quotas in the poultrymeat sector and albumin (9), as last amended by Regulation (EC) No 1370/ 98 (10), and in particular Article 5(5) thereof, Whereas Commission Regulation (EC) No 220/1999 (11) determines the percentages of acceptance of applications submitted during the first 10 days of January and the quantities available for applications to be submitted during the first 10 days of April 1999; Whereas pursuant to Article 5(5) of Regulation (EC) No 1251/96 certain operators have withdrawn their applica- tions; whereas the quantities available for applications to be submitted during the first 10 days of April 1999 should therefore be increased, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 220/1999, the quantity available for group No P3 is replaced by 118,10'. Article 2 This Regulation shall enter into force on 25 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 49. (2) OJ L 189, 30. 7. 1996, p. 99. (3) OJ L 282, 1. 11. 1975, p. 77. (4) OJ L 305, 19. 12. 1995, p. 49. (5) OJ L 282, 1. 11. 1975, p. 104. (6) OJ L 146, 20. 6. 1996, p. 1. (9) OJ L 161, 29. 6. 1996, p. 136. (7) OJ L 145, 29. 6. 1995, p. 19. (10) OJ L 185, 30. 6. 1998, p. 15. (8) OJ L 185, 30. 6. 1998, p. 17. (11) OJ L 23, 30. 1. 1999, p. 19.